Case 1:19-cv-04414-KAM-RLM Document 79 Filed 07/01/20 Page 1 of 4 PageID #: 1592




                                                                                                           WWW.RIVKINRADLER.COM



 JENNIFER ABREU
 (516) 357-3218
 jennifer.abreu@rivkin.com
                                                                     July 1, 2020

 VIA ECF
 Honorable Roanne L. Mann
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

            Re:        Government Employees Insurance Co. et al. v. Wellmart Rx, Inc. et al.
                       Docket No. 1:19-CV-04414 (KAM)(RLM)
                       RR File No.: 005100-02724

 Dear Chief Magistrate Judge Mann:

 Plaintiffs Government Employees Insurance Co., et al (collectively “Plaintiffs” or “GEICO”)
 respectfully move for an order pursuant to Local Rule 37.3(c) compelling Defendants Viviane
 Etienne, M.D. (“Dr. Etienne”), Claudia Geris, P.A. (“Geris”), Andrew Patrick, M.D. (“Dr.
 Patrick”), Michael Jacobi, M.D. (“Dr. Jacobi”) and Mihaela Dajdea, P.A. (“Dajdea”),
 (collectively, the “Prescribing Defendants”) to serve complete supplemental responses and
 produce documents in response to GEICO’s First Sets of Interrogatories and First Requests for
 Production of Documents (collectively, the “Discovery Demands”) which GEICO served on
 October 31, 2019. Copies of GEICO’s Discovery Demands are annexed hereto as Exhibit “A”.

 As detailed below, Plaintiffs have made repeated efforts to obtain supplemental responses and
 documents from the Prescribing Defendants, to no avail. Now, many months after Plaintiffs
 served its Discovery Demands, the Prescribing Defendants have yet to produce a single
 document. The Prescribing Defendants continue to delay and evade their discovery obligations
 by either completely disregarding Plaintiffs’ correspondences or asserting delays due to the
 Covid-19 pandemic. Plaintiffs have extended numerous courtesies because of Covid-19 issues,
 but it is unreasonable for Plaintiffs to be forced to continue to chase the Prescribing Defendants
 for discovery that should have been provided long ago. In sum, it is clear that the Prescribing
 Defendants will not comply with their discovery obligations absent a court order to do so.

    I.      General Background and Discovery Delays by Defendants

 In this action, GEICO alleges that Defendants, through Wellmart Rx, Inc. (“Wellmart Rx”), stole
 approximately $1.2 million from GEICO by submitting thousands of fraudulent No-Fault
 insurance charges seeking reimbursement for pharmaceutical products – including topical
 compounded pain creams, topical pain gels, and topical pain patches, as well as various other
 9 Thurlow Terrace               21 Main Street, Court Plaza South        477 Madison Avenue              2649 South Road
 Albany, NY 12203-1005           West Wing, Suite 158                     New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7021                T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                 T 201.287.2460 F 201.489.0495
Case 1:19-cv-04414-KAM-RLM Document 79 Filed 07/01/20 Page 2 of 4 PageID #: 1593

 Honorable Roanne L. Mann
 July 1, 2020, Page 2


 medications (collectively, the “Fraudulent Pharmaceuticals”) – to which they were not entitled.
 The charges were fraudulent in that the “Pharmacy Defendants” entered into illegal, collusive
 agreements involving the payment of kickbacks or other financial incentives to the Prescribing
 Defendants in exchange for prescriptions for the Fraudulent Pharmaceuticals pursuant to
 predetermined protocols designed to financially enrich the Defendants – all in violation of law
 and without regard to genuine patient care. See Docket No. 1.

 Based on these allegations, among others, Plaintiffs assert civil RICO, common law fraud, unjust
 enrichment and aiding and abetting claims. Id. Plaintiffs also seek a declaratory judgment that it
 is not liable to pay any of Wellmart Rx’s pending fraudulent claims totaling approximately $5.7
 million. Id. Notably, on January 16, 2020, the Hon. Judge Kiyo A. Matsumoto granted Plaintiffs’
 motion to stay all the underlying collection arbitrations and to enjoin the Pharmacy Defendants
 from commencing any new collection arbitrations or civil lawsuits against GEICO on behalf of
 Wellmart Rx until the resolution of the instant matter. See Docket No. 72. In doing so, Judge
 Matsumoto found that “GEICO easily [met] the threshold showing of a serious question going to
 the merits.” Id.

 Upon receipt of Defendants’ initial written responses to the Discovery Demands, Plaintiffs
 issued meet and confer letters, dated April 15, 2020, to the Prescribing Defendants’ counsels
 outlining the deficiencies in the responses and inquiring as to when Plaintiffs could expect to
 receive their document productions. Thereafter, Plaintiffs made repeated efforts to obtain
 complete supplemental responses and documents from the Prescribing Defendants. Specifically:

    •   On May 12, 2020, the undersigned and counsel for Dr. Etienne and Geris conferred via
        telephone regarding the deficiencies addressed in Plaintiffs’ April 15, 2020 letter.
        Counsel indicated that supplemental written responses would be provided within 2 to 3
        weeks. On May 13, 2020, Plaintiffs issued a follow-up email outlining the deficiencies
        discussed. Thereafter, Defendants ignored the deadline and failed to provide
        supplemental responses or any documents. On June 2, 2020, via telephone, counsel for
        these Defendants requested another extension, promising that supplemental responses for
        Dr. Etienne and Geris would be provided by June 5, 2020. Counsel also indicated that
        Geris would produce documents by June 12, 2020, but that Dr. Etienne was unable to
        provide a date for document production due to issues with accessing documents due to
        Covid-19. Thereafter, Dr. Etienne and Geris ignored the extended deadlines.
        Additionally, Dr. Etienne’s interrogatory responses have yet to be verified.

    •   On May 21, 2020, the undersigned and counsel for Dr. Patrick conferred via telephone
        regarding the deficiencies addressed in Plaintiffs’ April 15, 2020 letter, as well as specific
        demands not addressed in Dr. Patrick’s May 12, 2020 supplemental written responses.
        Counsel requested additional time to review the deficiencies with Dr. Patrick and to
        further supplement his responses. On June 3, 2020, Plaintiffs issued a follow-up email
        outlining the issues discussed during the May 21, 2020 meet and confer telephone call
        and requesting a status update regarding counsel’s review of the deficiencies with Dr.
        Patrick. The email went unanswered.
Case 1:19-cv-04414-KAM-RLM Document 79 Filed 07/01/20 Page 3 of 4 PageID #: 1594

 Honorable Roanne L. Mann
 July 1, 2020, Page 3


    •   Dr. Jacobi and Dajdea completely disregarded Plaintiffs’ April 15, 2020 meet and confer
        letters. On May 5, 2020 and June 9, 2020, Plaintiffs issued follow-up emails to counsel
        for Dr. Jacobi and Dajdea requesting prompt supplemental written responses and
        documents. Defendants failed to advise when such responses and documents would be
        produced and instead insinuated that they were somehow absolved from producing
        responses due to GEICO’s settlement negotiations with Wellmart Rx and its owners,
        Defendants Simon Davydov and Ruslan Nektalov.

 To date, the Defendants have failed to produce any documents whatsoever in response to the
 Discovery Demands. Copies of all correspondences are annexed hereto as Exhibit “B”.

  II.   Argument

 GEICO has provided the Defendants with ample time to provide complete supplemental
 responses and documents in response to its Discovery Demands and made numerous good faith
 efforts to try to obtain the discovery without court intervention. Plainly, however, any further
 promises by Defendants that they will comply are meaningless without a court order.

 The Discovery Demands served by GEICO are material and relevant to this action and the
 information sought is proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1); see
 United States ex rel. Rubar v. Hayner Hoyt Corp., 2018 U.S. Dist. LEXIS 158824 (E.D.N.Y.
 2018). It is well-settled that “[r]elevance is … to be ‘construed broadly to encompass any matter
 that bears on, or that reasonably could lead to other matter that could bear on’ any party’s claim
 or defense.” State Farm Mut. Auto. Ins. Co. v. Fayda, 2015 U.S. Dist. LEXIS 162164 at *7
 (S.D.N.Y. 2015) (quoting Oppenheimer Fund Inc. v. Sanders, 437 U.S. 340, 351, 57 L. Ed. 2d
 253, 98 S. Ct. 2380 (1978)); see Sky Med. Supply Inc. v. SCS Support Claim Servs., 2016 U.S.
 Dist. LEXIS 121215 (E.D.N.Y. 2016); see also Forsythe v. Midland Funding LLC, 2019 U.S.
 Dist. LEXIS 856 (E.D.N.Y. 2019). Moreover, this Court generally has found insurer’s discovery
 requests to be relevant under analogous circumstances. See, e.g., Gov’t Employees Ins. Co. et al. v.
 Five Boro Psychological Services, P.C. et al., E.D.N.Y. Docket No. CV 12-2448
 (JG)(VMS)(Scanlon, MJ) at May 24, 2013 Docket Entry; Allstate Ins. Co. v. Elzanaty, 2012 U.S.
 Dist. LEXIS 171962 at * 4 - * 5 (E.D.N.Y. Dec. 4, 2012); State Farm Mutual Auto. Ins. Co. et al. v.
 Eastern Med., P.C. et al., Docket No. CV 05-3804 (ENV)(RML) at March 21, 2007 Minute Entry
 (Court ordered disclosure of professional corporations’ bank records, holding that the “requested
 financial information will assist plaintiffs in identifying more fully the nature and scope of the
 alleged fraud scheme and in gathering admissible evidence at trial”).

 Accordingly, Plaintiffs respectfully request that the Court issue an Order compelling Defendants to
 provide supplemental responses to Plaintiffs’ Discovery Demands and produce all responsive
 documents, waiving all non-privileged objections. We appreciate the Court’s attention to this matter.

                                               Respectfully submitted,

                                               Very truly yours,
Case 1:19-cv-04414-KAM-RLM Document 79 Filed 07/01/20 Page 4 of 4 PageID #: 1595

 Honorable Roanne L. Mann
 July 1, 2020, Page 4


                                     RIVKIN RADLER LLP
                                     s/ Jennifer Abreu
                                     Jennifer Abreu

 CC:   All Counsel Via ECF
